Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
Examiner thanks Applicant for their compact prosecution efforts, including the cancellation of previously rejected claims. Examiner also acknowledges subject matter included in the amendments made to independent claim 11 and additional new independent claims were made in effort to reflect the movement of the instant invention’s cleaning pad holder. However, as noted in the Interview Summary for the interview on 7/11/2022 and on page 7 of Applicant’s Response, additional consideration regarding the proposed amendments was required. Furthermore, as noted in the interview summary, Examiner pointed out to applicant the dotted line configuration of Figure 6 of Johnson. After reviewing the prior art and amendments, Examiner determined the amendments did not overcome the previous grounds of rejection. Examiner has updated the 35 U.S.C. 103 rejections below to reflect the amendments and newly submitted claims, and has supplemented the rejection with annotated Figures to specifically point out elements which were discussed in the interview. 
Regarding Applicant’s Argument directed towards the amendment reciting ‘lateral’ (page 8 of Response), Examiner has carefully considered but has not found persuasive. Under broadest reasonable interpretation, the limitation reciting “a deployed position laterally offset relative to the body” is within the prior art; see Reference Drawings 1 and 2 supplied in the updated 103 rejection below. 
Regarding Applicant’s Arguments (pages 9-10 of Response) directed towards the pivoting hinge elements/ capabilities previously reflected within dependent claims and incorporated in the newly submitted claims, Examiner has carefully considered but reiterates her previous position, asserted in the previous Non-Final Rejection and discussed in the interview on 7/11/2022. Examiner has also supplemented her position with Reference Drawings 1 and 2 for Applicant’s convenience. 
For at least the reasons above, the previous grounds of rejection of claims 11, 12, and 14-20 has been maintained and updated to reflect the amendments made in the submission on 7/12/2022; furthermore, newly submitted claims 21-31 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20190290089) in view of Williams (US 9282867). Please see below. 
Claim Objections
Claims 14 and 22 are objected to because of the following informalities:  
Please amend the limitation reciting “the stored position or retracted position” to read “the stored position or the deployed position”. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, and 14-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20190290089) in view of Williams (US 9282867).
Regarding claim 11, Johnson discloses a mobile cleaning robot comprising: 
a body (robot housing 12);
a drive system connected to the body and operable to move the mobile cleaning robot along a surface (please see Figure 1, drive system 70, disclosed in [0040] and [0046]); 
an integral mop system configured to mop the surface (see assembly 60; wherein there is liquid applied to the floor to be cleaned by the assembly 60, see at least [0070-0071], i.e. a mop), the mop system comprising:
a cleaning pad holder (64) connected to an external surface of the mobile cleaning robot (see Figure 4) and configured to hold a cleaning pad (61) in contact with the surface at a location that is outboard from the external surface (see Figure 4 and 5; i.e. a lowered position away), wherein the cleaning pad holder is selectively positionable in each of:
a stored position, in which the cleaning pad is held out of contact with the surface by the cleaning pad holder (wherein pad lifting assembly 66 selectively and automatically lifts the pads off the floor surface whenever the robot comes to a stop, and wherein the pads 61 are coupled to a movable frame which provides a vertical separation of the pads 61 and the surface to be cleaned; see Figures 5, 6, and [0074]); and 
a deployed position laterally offset relative to the body, in which the cleaning pad (61) is held in contact with the surface by the cleaning pad holder (wherein body housing 12 has a first end 14 and a second end 15, see [0064]; wherein Reference Drawing 1 contains arrow corresponding to the length of the body and an arrow corresponding to the approximate midline position of the body; wherein the pads 61 are lowered into a deployed position that is laterally offset from the midline of the body; wherein microswitch 68 is activated and lowers the pads into contact with the floor surface, see [0074]; please also refer to the translation path labelled in Reference Drawing 2).

    PNG
    media_image1.png
    458
    714
    media_image1.png
    Greyscale

Reference Drawing 1, annotated Figure 5 of Johnson

    PNG
    media_image2.png
    486
    775
    media_image2.png
    Greyscale

Reference Drawing 2, simplified and annotated Figure 6 of Johnson
However, in the present embodiment of robot (10) of Johnson, the robot (10) does not include a suction source for the debris receptacle (44). Specifically, Johnson does not explicitly teach in the present embodiment an integral vacuum system configured to vacuum the surface. Johnson teaches of an alternative embodiment which employs a recovery system which leads to a debris receptacle, wherein a suction source including a vacuum motor is provided for generating a working airstream, see [0105-0107], i.e. an integral vacuum system configured to vacuum the surface. 
From the same or similar field of endeavor, Williams (US 9282867) teaches a system which has both a wet subsystem (200) and a dry cleaning subsystem (300), provided with suction forces for suctioning debris in both the wet mode and dry mode via ducts, see Figures 4A and  8, elements 208a, 208b, i.e. an integral vacuum system configured to vacuum the surface; see at least Figure 4A, Col. 12, lines 26-42, Col. 14, lines 3-11 and 33-47. 
In the first embodiment of Johnson of robot (10), there is a debris receptacle (44) provided to collect dirt and debris from the brushroll (41), see paragraph [0041]; however, Johnson is silent regarding any suction element for assisting the debris collection system. In the second embodiment of Johnson, the robot (410) is provided with a vacuum suction recovery system to recover dirt and debris into the debris receptacle, see [0092]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a vacuum system into the first embodiment of Johnson for recovering dirt and debris, as taught by the combination apparatus of Williams and contemplated by Johnson in a second embodiment. One would be motivated to do so because the vacuum system permits a user to more effectively remove dwelled fluid or debris from the surface, in addition to the fluid or debris which is collected by the agitation of the brush roll; see Col. 14, lines 3-11 of Williams. Johnson also intimates and suggests that the secondary embodiment may be used with both dusting pads and brush assembly, i.e. the first embodiment, in at least [0093], [0101], and [0105-0106]. This modification would be recognized as implementing a known technique, i.e. a vacuum evacuation system in combination with a liquid cleaning system, to improve a similar autonomous surface cleaning device in the same manner and would yield predictable results with a reasonable expectation of success.  
Regarding claim 12, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and wherein: the cleaning pad holder is removably mounted to the mobile cleaning robot (wherein [0072] of Johnson discloses that the pad holders 64 may be removed). 
Regarding claim 14, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and the cleaning pad holder includes a hinge configured to enable an operator to pivot the cleaning pad into the stored position or retracted position (Johnson: please refer to [0072-0075]; please refer to Reference Drawing 2, which is a simplified and annotated version of Figure 6; wherein Side 1 is an edge of the movable frame described in [0074], and Side 2 is an edge of the catch 69 described in [0072], [0073-0074]; wherein side 2 of catch 69 is movable in order to lock with Side 1 frame assembly in place during operation, the path of translation of the frame on pivot hinge labelled in Reference Drawing 2; wherein [0074] describes that the dusting assembly 60 is selectively retained in the lowered position, i.e. the deployed position, by actuator 65 and the selectively movable catch 69, wherein when the catch 69 moves and releases the dusting assembly 60, the spring 67 urges the dusting assembly to translate back to the raised position, i.e. the stored position).
Regarding claim 15, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and an actuator connected to the cleaning pad holder to pivot the cleaning pad holder between the stored position and the deployed position (wherein the dusting assembly 60 with pads 61 can be selectively moved by the pad lifting assembly, lifting pads 61 off the floor, and lowering pads onto the floor; wherein the pads can be urged into and out of contact with the floor surface, see [0074]; see also actuator 65 and Reference Drawing 2, in addition to the clarification provided in the rejection of claim 14).
Regarding claim 16, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and an actuator connected to the cleaning pad holder to translate the cleaning pad holder between the stored position and the deployed position (Johnson: wherein the dusting assembly 60 with pads 61 can be selectively moved by the pad lifting assembly, lifting pads 61 off the floor, and lowering pads onto the floor; wherein the pads can be urged into and out of contact with the floor surface, see [0074]). 
Regarding claim 17, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and a controller (20) configured to receive a user indication of flooring type in an environment via a user interface (see [0050]-[0051] of Johnson, wherein there is a user interface 90 for receiving inputs from a user and control the operation of the robot 10, as well as an LED display 91, provided to select an operation cycle; wherein [0051] describes receiving input about the environment, wherein [0037]-[0038], [0046] describe the controller functional systems and smartphone input, [0035] describes the multiple surface types) and configured to detect a flooring type in the environment based on output from one or more sensors of the mobile cleaning robot (wherein the Examiner recognizes the functional language required of the apparatus; see at least [0074] of Johnson, wherein “robot 10 can include a pad lifting assembly that selectively and automatically lifts the pads off the floor when at a stop” and “a user can initiate a cleaning cycle of operation, for  example, by pressing a button 75 that activates a microswitch 68 and displaces the dusting assembly 60 from a raised position, with the pads 61 out of contact with the floor surface, downwardly to a lowered position in which the pads 61 contact the floor surface.  The dusting assembly 60 can be selectively retained in the lowered position by a catch 69 that is selectively movable by another actuator 65 such as a solenoid” and “the robot can be configured to activate the actuator 65”, and [0058]: “floor condition sensors 111 provide input to the controller that may direct operation of the robot 10 based on the condition of the surface to be cleaned, such as by selecting or modifying a cleaning cycle. Optionally, the floor condition sensors 111 can also provide input for display on a smartphone.”; see also [0050] indicating a user stop and change of operation and [0056] describing a halt of operation; i.e. the controller 20 is configured to control the operation of the robot 10 based on flooring types, based on at least the sensors and user input control, wherein the controller is also configured to operate the actuator to raise or lower the pads 61, and wherein the combination of these capabilities teaches the claimed invention as a user can determine the cleaning operation by boundaries and floor conditions, i.e. between a carpet and rug; see also [0077] regarding flooring transitions from a hard surface to an area rug or carpet, i.e. different flooring types which may be detected by the robot 10).
Regarding claim 18, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and the controller is configured to operate the actuator to move the cleaning pad holder between the stored position and the deployed position based on the user indication flooring type or the detected flooring type (wherein the Examiner recognizes the functional language required of the apparatus; see at least [0074] of Johnson, wherein “robot 10 can include a pad lifting assembly that selectively and automatically lifts the pads off the floor when at a stop” and “a user can initiate a cleaning cycle of operation, for  example, by pressing a button 75 that activates a microswitch 68 and displaces the dusting assembly 60 from a raised position, with the pads 61 out of contact with the floor surface, downwardly to a lowered position in which the pads 61 contact the floor surface.  The dusting assembly 60 can be selectively retained in the lowered position by a catch 69 that is selectively movable by another actuator 65 such as a solenoid” and “the robot can be configured to activate the actuator 65”, and [0058]: “floor condition sensors 111 provide input to the controller that may direct operation of the robot 10 based on the condition of the surface to be cleaned, such as by selecting or modifying a cleaning cycle. Optionally, the floor condition sensors 111 can also provide input for display on a smartphone.”; see also [0050] indicating a user stop and change of operation and [0056] describing a halt of operation).
Regarding claim 19, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and the controller is configured to correlate the user indication flooring types with the detected flooring type based on the output from the one or more sensors to produce a correlated flooring type (wherein the Examiner recognizes the functional language required of the apparatus; see at least [0058] of Johnson disclosing multiple types of sensors, wherein the operation of the robot is based on the condition of the surface to be cleaned, such as by selecting or modifying a cleaning cycle, wherein [0038] also teaches of inputs from a remote device such as a smartphone and sensors, and a flooring type is detected/determined/produced as a result of the combination of user input and sensor input; please also refer to the rejection statement of claim 18 regarding further details of the control and operation of the robot).
 Regarding claim 20, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and the controller is configured to operate the actuator (see at least the in depth explanation of this limitation in the rejection of claim 18) to move the cleaning pad holder to the stored position when the mobile robot approaches a correlated flooring type of a carpet, and is configured to move the cleaning pad holder to the deployed position when mobile robot encounters a correlated flooring type of a hard floor (wherein the Examiner recognizes the functional language required of the apparatus; see at least [0074] of Johnson, wherein “robot 10 can include a pad lifting assembly that selectively and automatically lifts the pads off the floor when at a stop” and “a user can initiate a cleaning cycle of operation, for  example, by pressing a button 75 that activates a microswitch 68 and displaces the dusting assembly 60 from a raised position, with the pads 61 out of contact with the floor surface, downwardly to a lowered position in which the pads 61 contact the floor surface.  The dusting assembly 60 can be selectively retained in the lowered position by a catch 69 that is selectively movable by another actuator 65 such as a solenoid” and “the robot can be configured to activate the actuator 65”, and [0058]: “floor condition sensors 111 provide input to the controller that may direct operation of the robot 10 based on the condition of the surface to be cleaned, such as by selecting or modifying a cleaning cycle. Optionally, the floor condition sensors 111 can also provide input for display on a smartphone.”; see also [0050] indicating a user stop and change of operation and [0056] describing a halt of operation; i.e. the controller 20 is configured to control the operation of the robot 10 between flooring types based on at least the sensors and user input control, wherein the controller is also configured to operate the actuator to raise or lower the pads 61, and wherein the combination of these capabilities teaches the claimed invention as a user can determine the cleaning operation by boundaries and floor conditions, i.e. between a carpet and rug; ; see also [0077] regarding flooring transitions from a hard surface to an area rug or carpet, i.e. different flooring types which may be detected by the robot 10).
Regarding claim 21, Johnson discloses a mobile cleaning robot (see Abstract and Figures 5 and 6) comprising: 
a body (robot housing 12);
a drive system connected to the body and operable to move the mobile cleaning robot along a surface (please see Figure 1, drive system 70, disclosed in [0040] and [0046]); 
an integral mop system connected to the body (12) and configured to mop the surface (see assembly 60; wherein there is liquid applied to the floor to be cleaned by the assembly 60, see at least [0070-0071]), the mop system comprising: 
a cleaning pad (61); 
a cleaning pad holder (64) connected to the body (12) and supporting the cleaning pad (see Figures 5 and 7), 
the cleaning pad holder movable between a stored position, where the cleaning pad is held out of contact with the surface by the cleaning pad holder, and a deployed position, where the cleaning pad is held in contact with the surface by the cleaning pad holder (wherein pad lifting assembly 66 selectively and automatically lifts the pads off the floor surface whenever the robot comes to a stop, and wherein the pads 61 are coupled to a movable frame which provides a vertical separation of the pads 61 and the surface to be cleaned; see Figures 5, 6, and [0074]; wherein microswitch 68 is activated and lowers the pads into contact with the floor surface, see [0074]), and 
a hinge connected the cleaning pad holder to pivot the cleaning pad holder and the pad relative to the body between the stored position and the deployed position (please refer to [0072-0075]; please refer to Reference Drawing 2, which is a simplified and annotated version of Figure 6; wherein Side 1 is an edge of the movable frame described in [0074], and Side 2 is an edge of the catch 69 described in [0072], [0073-0074]; wherein side 2 of catch 69 is movable in order to lock with Side 1 frame assembly in place during operation, the path of translation of the frame on pivot hinge labelled in Reference Drawing 2; wherein [0074] describes that the dusting assembly 60 is selectively retained in the lowered position, i.e. the deployed position, by actuator 65 and the selectively movable catch 69, wherein when the catch 69 moves and releases the dusting assembly 60, the spring 67 urges the dusting assembly to translate back to the raised position, i.e. the stored position).
However, in the present embodiment of robot (10) of Johnson, the robot (10) does not include a suction source for the debris receptacle (44). Specifically, Johnson does not explicitly teach in the present embodiment an integral vacuum system connected to the body and configured to vacuum the surface. Johnson teaches of an alternative embodiment which employs a recovery system which leads to a debris receptacle, wherein a suction source including a vacuum motor is provided for generating a working airstream, see [0105-0107], i.e. an integral vacuum system connected to the body configured to vacuum the surface. 
From the same or similar field of endeavor, Williams (US 9282867) teaches a system which has both a wet subsystem (200) and a dry cleaning subsystem (300), provided with suction forces for suctioning debris in both the wet mode and dry mode via ducts, see Figures 4A and  8, elements 208a, 208b, i.e. an integral vacuum system configured connected to the body to vacuum the surface; see at least Figure 4A, Col. 12, lines 26-42, Col. 14, lines 3-11 and 33-47. 
In the first embodiment of Johnson of robot (10), there is a debris receptacle (44) provided to collect dirt and debris from the brushroll (41), see paragraph [0041]; however, Johnson is silent on any suction element for assisting the debris collection system. In the second embodiment of Johnson, the robot (410) is provided with a vacuum suction recovery system to recover dirt and debris into the debris receptacle, see [0092]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a vacuum system into the first embodiment of Johnson for recovering dirt and debris, as taught by the combination apparatus of Williams and contemplated by Johnson in a second embodiment. One would be motivated to do so because the vacuum system permits a user to remove dwelled fluid or debris from the surface, in addition to the fluid or debris which is collected by the agitation of the brush roll; see Col. 14, lines 3-11 of Williams. Johnson also intimates and suggests that the secondary embodiment may be used with both dusting pads and brush assembly, i.e. the first embodiment, in at least [0093], [0101], and [0105-0106]. This modification would be recognized as using a known technique, i.e. a vacuum evacuation system, to improve a similar autonomous surface cleaning device in the same manner and would yield predictable results with a reasonable expectation of success.  
Regarding claim 22, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and further teaches wherein the hinge enables an operator to pivot the cleaning pad into the stored position or retracted position (Johnson: please refer to [0072-0075]; please refer to Reference Drawing 2, which is a simplified and annotated version of Figure 6; wherein Side 1 is an edge of the movable frame described in [0074], and Side 2 is an edge of the catch 69 described in [0072], [0073-0074]; wherein side 2 of catch 69 is movable in order to lock with Side 1 frame assembly in place during operation, the path of translation of the frame on pivot hinge labelled in Reference Drawing 2; wherein [0074] describes that the dusting assembly 60 is selectively retained in the lowered position, i.e. the deployed position, by actuator 65 and the selectively movable catch 69, wherein when the catch 69 moves and releases the dusting assembly 60, the spring 67 urges the dusting assembly to translate back to the raised position, i.e. the stored position).
Regarding claim 23, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and further teaches further comprising: an actuator connected to the cleaning pad holder and operable to pivot the cleaning pad holder between the stored position and the deployed position (wherein the dusting assembly 60 with pads 61 can be selectively moved by the pad lifting assembly, lifting pads 61 off the floor, and lowering pads onto the floor; wherein the pads can be urged into and out of contact with the floor surface, see [0074]; see also actuator 65 and Reference Drawing 2, in addition to the clarification provided in the rejection of claim 14).
Regarding claim 24, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and further teaches further comprising: a controller (20) configured to detect a flooring type in an environment based on output from one or more sensors of the mobile cleaning robot (wherein the Examiner recognizes the functional language required of the claimed apparatus; wherein [0058] of Johnson describes floor condition sensors to provide information based on the condition of the surface to be cleaned, such as by selecting or modifying the cleaning cycle; wherein there is also input for display on a smartphone; see also [0062] regarding the multiple modes and [0057] regarding the controller 20 and display 91; see also [0077] regarding flooring transitions from a hard surface to an area rug or carpet, i.e. different flooring types which may be detected by the robot 10).
Regarding claim 25, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and further teaches wherein: the controller is configured to operate the actuator to move the cleaning pad holder between the stored position and the deployed position based on the detected flooring type (wherein the Examiner recognizes the functional language required of the apparatus; see at least [0074] of Johnson, wherein “robot 10 can include a pad lifting assembly that selectively and automatically lifts the pads off the floor when at a stop” and “a user can initiate a cleaning cycle of operation, for  example, by pressing a button 75 that activates a microswitch 68 and displaces the dusting assembly 60 from a raised position, with the pads 61 out of contact with the floor surface, downwardly to a lowered position in which the pads 61 contact the floor surface.  The dusting assembly 60 can be selectively retained in the lowered position by a catch 69 that is selectively movable by another actuator 65 such as a solenoid” and “the robot can be configured to activate the actuator 65”, and [0058]: “floor condition sensors 111 provide input to the controller that may direct operation of the robot 10 based on the condition of the surface to be cleaned, such as by selecting or modifying a cleaning cycle. Optionally, the floor condition sensors 111 can also provide input for display on a smartphone.”; see also [0050] indicating a user stop and change of operation and [0056] describing a halt of operation; i.e. the controller 20 is configured to control the operation of the robot 10 between flooring types based on at least the sensors and user input control, wherein the controller is also configured to operate the actuator to raise or lower the pads 61, and wherein the combination of these capabilities teaches the claimed invention as a user can determine the cleaning operation by boundaries and floor conditions, i.e. between a carpet and rug; ; see also [0077] regarding flooring transitions from a hard surface to an area rug or carpet, i.e. different flooring types which may be detected by the robot 10).
Regarding claim 26, Johnson teaches a mobile cleaning robot (see Abstract and Figures 5-6) comprising:
a body (12);
a drive system connected to the body and operable to move the mobile cleaning robot along a surface (please see Figure 1, drive system 70, disclosed in [0040] and [0046]);
an integral mop system connected to the body and configured to mop the surface (see assembly 60; wherein there is liquid applied to the floor to be cleaned by the assembly 60, see at least [0070-0071]), the mop system comprising:
a cleaning pad (61);
a cleaning pad holder (64) connected to the body (12) and supporting the cleaning pad (61; Figures 5 and 6), the cleaning pad holder movable between a stored position and a deployed position (wherein pad lifting assembly 66 selectively and automatically lifts the pads off the floor surface, and wherein the pads 61 are coupled to a movable frame which provides a vertical separation of the pads 61 and the surface to be cleaned; see Figures 5, 6, and [0074]; wherein microswitch 68 is activated and lowers the pads into contact with the floor surface, see [0074], i.e. a deployed and stored position), and
an actuator connected to the cleaning pad holder and operable to pivot the cleaning pad holder relative to the body between the stored position and the deployed position (please refer to [0072-0075] and Reference Drawing 2, which is a simplified and annotated version of Figure 6; wherein Side 1 is an edge of the movable frame described in [0074], and Side 2 is an edge of the catch 69 described in [0072], [0073-0074]; wherein side 2 of catch 69 is movable in order to lock with Side 1 frame assembly in place during operation, the path of translation of the frame on pivot hinge labelled in Reference Drawing 2; wherein [0074] describes that the dusting assembly 60 is selectively retained in the lowered position, i.e. the deployed position, by actuator 65 and the selectively movable catch 69, wherein when the catch 69 moves and releases the dusting assembly 60, the spring 67 urges the dusting assembly to translate back to the raised position, i.e. the stored position).
However, in the present embodiment of robot (10) of Johnson, the robot (10) does not include a suction source for the debris receptacle (44). Specifically, Johnson does not explicitly teach in the present embodiment an integral vacuum system connected to the body and configured to vacuum the surface. Johnson teaches of an alternative embodiment which employs a recovery system which leads to a debris receptacle, wherein a suction source including a vacuum motor is provided for generating a working airstream, see [0105-0107], i.e. an integral vacuum system connected to the body configured to vacuum the surface. 
From the same or similar field of endeavor, Williams (US 9282867) teaches a system which has both a wet subsystem (200) and a dry cleaning subsystem (300), provided with suction forces for suctioning debris in both the wet mode and dry mode via ducts, see Figures 4A and  8, elements 208a, 208b, i.e. an integral vacuum system configured connected to the body to vacuum the surface; see at least Figure 4A, Col. 12, lines 26-42, Col. 14, lines 3-11 and 33-47. 
In the first embodiment of Johnson of robot (10), there is a debris receptacle (44) provided to collect dirt and debris from the brushroll (41), see paragraph [0041]; however, Johnson is silent on any suction element for assisting the debris collection system. In the second embodiment of Johnson, the robot (410) is provided with a vacuum suction recovery system to recover dirt and debris into the debris receptacle, see [0092]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a vacuum system into the first embodiment of Johnson for recovering dirt and debris, as taught by the combination apparatus of Williams and contemplated by Johnson in a second embodiment. One would be motivated to do so because the vacuum system permits a user to remove dwelled fluid or debris from the surface, in addition to the fluid or debris which is collected by the agitation of the brush roll; see Col. 14, lines 3-11 of Williams. Johnson also intimates and suggests that the secondary embodiment may be used with both dusting pads and brush assembly, i.e. the first embodiment, in at least [0093], [0101], and [0105-0106]. This modification would be recognized as using a known technique, i.e. a vacuum evacuation system, to improve a similar autonomous surface cleaning device in the same manner and would yield predictable results with a reasonable expectation of success.  
Regarding claim 27, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and further teaches further comprising: a controller (20) configured to detect a flooring type in an environment based on output from one or more sensors of the mobile cleaning robot (wherein the Examiner recognizes the functional language required of the claimed apparatus; wherein [0058] of Johnson describes floor condition sensors to provide information based on the condition of the surface to be cleaned, such as by selecting or modifying the cleaning cycle; wherein there is also input for display on a smartphone; see also [0062] regarding the multiple modes and [0057] regarding the controller 20 and display 91; see also [0077] regarding flooring transitions from a hard surface to an area rug or carpet, i.e. different flooring types which may be detected by the robot 10).
Regarding claim 28, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and further teaches wherein: the controller is configured to operate the actuator to move the cleaning pad holder between the stored position and the deployed position based on the detected flooring type (wherein the Examiner recognizes the functional language required of the apparatus; see at least [0074] of Johnson, wherein “robot 10 can include a pad lifting assembly that selectively and automatically lifts the pads off the floor when at a stop” and “a user can initiate a cleaning cycle of operation, for  example, by pressing a button 75 that activates a microswitch 68 and displaces the dusting assembly 60 from a raised position, with the pads 61 out of contact with the floor surface, downwardly to a lowered position in which the pads 61 contact the floor surface.  The dusting assembly 60 can be selectively retained in the lowered position by a catch 69 that is selectively movable by another actuator 65 such as a solenoid” and “the robot can be configured to activate the actuator 65”, and [0058]: “floor condition sensors 111 provide input to the controller that may direct operation of the robot 10 based on the condition of the surface to be cleaned, such as by selecting or modifying a cleaning cycle. Optionally, the floor condition sensors 111 can also provide input for display on a smartphone.”; see also [0050] indicating a user stop and change of operation and [0056] describing a halt of operation; i.e. the controller 20 is configured to control the operation of the robot 10 between flooring types based on at least the sensors and user input control, wherein the controller is also configured to operate the actuator to raise or lower the pads 61, and wherein the combination of these capabilities teaches the claimed invention as a user can determine the cleaning operation by boundaries and floor conditions, i.e. between a carpet and rug; see also [0077] regarding flooring transitions from a hard surface to an area rug or carpet, i.e. different flooring types which may be detected by the robot 10). 
Regarding claim 29, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and further teaches wherein: the controller is configured to operate the actuator to move the cleaning pad holder to the stored position when the mobile robot approaches a correlated flooring type of a carpet (see [0035] and [0077] describing a carpet or hard surface), and is configured to move the cleaning pad holder to the deployed position when mobile robot encounters a correlated flooring type of a hard floor (wherein the Examiner recognizes the functional language required of the apparatus; see at least [0074] of Johnson, wherein “robot 10 can include a pad lifting assembly that selectively and automatically lifts the pads off the floor when at a stop” and “a user can initiate a cleaning cycle of operation, for  example, by pressing a button 75 that activates a microswitch 68 and displaces the dusting assembly 60 from a raised position, with the pads 61 out of contact with the floor surface, downwardly to a lowered position in which the pads 61 contact the floor surface. The dusting assembly 60 can be selectively retained in the lowered position by a catch 69 that is selectively movable by another actuator 65 such as a solenoid” and “the robot can be configured to activate the actuator 65”, and [0058]: “floor condition sensors 111 provide input to the controller that may direct operation of the robot 10 based on the condition of the surface to be cleaned, such as by selecting or modifying a cleaning cycle. Optionally, the floor condition sensors 111 can also provide input for display on a smartphone.”; see also [0050] indicating a user stop and change of operation and [0056] describing a halt of operation; i.e. the controller 20 is configured to control the operation of the robot 10 between flooring types based on at least the sensors and user input control, wherein the controller is also configured to operate the actuator to raise or lower the pads 61, and wherein the combination of these capabilities teaches the claimed invention as a user can determine the cleaning operation by boundaries and floor conditions, i.e. between a carpet and rug; ; see also [0077] regarding flooring transitions from a hard surface to an area rug or carpet, i.e. different flooring types which may be detected by the robot 10).
Regarding claim 30, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and further teaches further comprising: a hinge connected the cleaning pad holder to pivot the cleaning pad holder and the pad relative to the body between the stored position and the deployed position (Johnson: please refer to [0072-0075]; please refer to Reference Drawing 2, which is a simplified and annotated version of Figure 6; wherein Side 1 is an edge of the movable frame described in [0074], and Side 2 is an edge of the catch 69 described in [0072], [0073-0074]; wherein side 2 of catch 69 is movable in order to lock with Side 1 frame assembly in place during operation, the path of translation of the frame on pivot hinge labelled in Reference Drawing 2; wherein [0074] describes that the dusting assembly 60 is selectively retained in the lowered position, i.e. the deployed position, by actuator 65 and the selectively movable catch 69, wherein when the catch 69 moves and releases the dusting assembly 60, the spring 67 urges the dusting assembly to translate back to the raised position, i.e. the stored position).
Regarding claim 31, the combination of Johnson in view of Williams as applied above teaches the claimed invention, and further teaches wherein: the cleaning pad is held out of contact with the surface by the cleaning pad holder in the stored position and the cleaning pad is held in contact with the surface by the cleaning pad holder in the deployed position (wherein pad lifting assembly 66 selectively and automatically lifts the pads off the floor surface whenever the robot comes to a stop, and wherein the pads 61 are coupled to a movable frame which provides a vertical separation of the pads 61 and the surface to be cleaned; see Figures 5, 6, and [0074]; wherein microswitch 68 is activated and lowers the pads into contact with the floor surface, see [0074]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723